Citation Nr: 1102501	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-27 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disorder, to include as secondary to degenerative joint 
disease of the left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

3.  Entitlement to an increased evaluation for service-connected 
degenerative joint disease of the left knee, currently evaluated 
as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1984 
and from November 1985 to July 1989.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).

In a November 2010 videoconference hearing before the Board, the 
Veteran discussed the issues of entitlement to service connection 
for a low back disorder.  A claim as to this issue was denied by 
a September 2009 rating decision and the Veteran did not perfect 
an appeal as to that decision.  Accordingly, the Board considers 
the Veteran's statements in the November 2010 videoconference 
hearing to be a newly raised claim of whether new and material 
evidence has been submitted to reopen a claim of entitlement to 
service connection for a low back disorder.  In addition, in the 
November 2010 videoconference hearing, the Veteran also raised 
the issue of entitlement to a an increased evaluation for 
service-connected headaches, currently evaluated as 30 percent 
disabling.  These issues have not been developed for appellate 
review and are therefore referred to the RO for appropriate 
disposition.

The issues of entitlement to service connection for a right knee 
disorder, to include as secondary to degenerative joint disease 
of the left knee; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for bilateral hearing loss; and entitlement to an increased 
evaluation for service-connected degenerative joint disease of 
the left knee, currently evaluated as 10 percent disabling, are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  An April 2006  rating decision denied the Veteran's claim of 
entitlement to service connection for a right knee disorder.

2.  Evidence associated with the claims file since the April 2006 
rating decision was not of record at the time of the April 2006 
decision and raises a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for a 
right knee disorder.


CONCLUSION OF LAW

The evidence received since the April 2006 rating decision is new 
and material, and the claim of entitlement to service connection 
for right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving whether new and material 
evidence has been submitted to reopen a claim of entitlement to 
service connection for a right knee disorder, to include as 
secondary to degenerative joint disease of the left knee, as the 
Board is taking action favorable to the Veteran by reopening the 
claim.  As such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

An unappealed rating decision in November 1989 denied the 
Veteran's claim of entitlement to service connection for a right 
knee disorder on the basis that the medical evidence of record 
did not show that the Veteran had a diagnosis of a right knee 
disorder.  Subsequently, an unappealed rating decision in April 
2006 also denied the Veteran's claim of entitlement to service 
connection for a right knee disorder on the basis that the 
medical evidence of record did not show that the Veteran had a 
diagnosis of a right knee disorder.  The relevant evidence of 
record at the time of the April 2006 rating decision consisted of 
the Veteran's service treatment records and VA medical treatment 
and examination records dated from October 1989 to April 2006.
 
The Veteran did not file a notice of disagreement after the April 
2006 rating decision.  Therefore, the April 2006 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Although the RO addressed the Veteran's right knee claim on a 
direct basis in a September 2007 rating decision, a July 2008 
statement of the case, and a July 2010 supplemental statement of 
the case, these decisions are not binding on the Board.  The 
Board must first decide whether evidence has been received that 
is both new and material to reopen the claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence has 
been received, furnishing a complete explanation as to its 
reasons and bases for such a decision.

In March 2007, a claim to reopen the issue of entitlement to 
service connection for a right knee disorder, to include as 
secondary to degenerative joint disease of the left knee, was 
received.  Evidence of record received since the April 2006 
rating decision includes private medical records dated from 
January 1988 to December 2008; VA medical treatment and 
examination records dated from October 2003 to Ocotber 2009; lay 
statements from the Veteran, the Veteran's friends, and the 
Veteran's family, dated from April 2007 to January 2008; a 'pain' 
diary, dated from September 2007 to August 2009; and a transcript 
of a November 2010 videoconference hearing before the Board.  All 
of the evidence received since the April 2006 rating decision is 
"new" in that it was not of record at the time of the April 
2006 decision.

In addition, the new evidence includes numerous medical reports 
which state that the Veteran has a currently diagnosed right knee 
disorder.  Accordingly, the new evidence includes medical 
evidence which relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for a right knee disorder.  Therefore, the new 
evidence raises a reasonable possibility of substantiating the 
Veteran's claim.  38 C.F.R. § 3.156(a).  As such, the Veteran's 
claim of entitlement to service connection for a right knee 
disorder is reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a right knee disorder, to 
include as secondary to degenerative joint disease of the left 
knee, is reopened; to this extent the appeal is allowed.


REMAND

In a November 2010 videoconference hearing before the Board, the 
Veteran reported that he had received a Social Security 
Administration (SSA) disability award in May 2010.  He reported 
that, in conjunction with his SSA disability application, he had 
been seen by SSA physicians.  While the Veteran did not state 
whether the SSA records included evidence relevant to the 
Veteran's claims on appeal that were not already associated with 
the claims file, the Board cannot assume that these records would 
not be new or relevant without obtaining them.  Accordingly, an 
attempt must be made to obtain the Veteran's SSA records.  See 38 
C.F.R. § 3.159(c)(2) (2010).

The Veteran claims that his currently diagnosed right knee 
disorder is related to his service-connected degenerative joint 
disease of the left knee.  While the Veteran was provided with a 
VA medical opinion in April 2006 to determine the etiology of his 
right knee disorder, the opinion provided therein was based on a 
finding that the Veteran did not have a diagnosed right knee 
disorder.  The medical evidence of record dated after April 2006 
includes multiple diagnoses of a right knee disorder.  The Board 
therefore concludes that an additional VA examination is needed 
to consider the new medical evidence of record and to provide a 
new opinion as to whether any currently diagnosed right knee 
disorder is related to the Veteran's service-connected 
degenerative joint disease of the left knee.  38 C.F.R. §§ 3.326, 
3.327 (2010).

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the SSA and obtain 
copies of all medical and other records 
considered by SSA as part of any claim for 
benefits submitted by the Veteran.  Copies 
of all related SSA records must also be 
obtained and associated with the claims 
folder.  If such records are not 
available, a note to that effect must be 
included in the Veteran's claims folder.

2.	The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination to determine the etiology of 
any right knee disorder found, as well as 
the current severity of his service-
connected left knee disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  All indicated testing must 
be conducted, including a thorough 
orthopedic examination of the left and 
right knees.  The examiner must record 
pertinent complaints, symptoms, and 
clinical findings, to include whether 
instability exists, and if so, to what 
degree.  Any pain during range of motion 
testing must be noted, and the examiner 
must accurately measure and report where 
any recorded pain begins when measuring 
range of motion, with and without 
repetition.  The examiner must also state 
whether there is dislocated or removed 
semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum of 
either knee.  Then, after reviewing the 
Veteran's complaints and medical history, 
the orthopedic examiner must render an 
opinion as to the extent to which the 
Veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to a knee disorder.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as to 
whether any right knee disorder found is 
related to the Veteran's period of 
military service or to a service-connected 
disability, to specifically include the 
Veteran's left knee disability.  A 
complete rationale for all opinions must 
be provided.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran must be 
provided a supplemental statement of the 
case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


